Title: From Eliza Susan Morton Quincy to Abigail Smith Adams, 6 April 1806
From: Quincy, Eliza Susan Morton
To: Adams, Abigail Smith



My dear Mrs Adams
Washington April 6th. 1806.

By the last mail, I had the honour, and the pleasure, to receive your most acceptable letter—To be indeed remembered by you, and with so much distinction, was what I had rather hoped, than expected. Yet it was an hope, so flattering to my pride, and so grateful to some better feelings, that it had been fondly cherish’d, and had served to brighten many of the hours since we parted. I was made very happy by the assurance that I had been instrumental in conveying some satisfaction to you, about your Son, thro’ the medium of Mrs. Cranch. If I had been aware that you derived any comfort, or additional information, upon that subject, from my communications I should have found much pleasure in making them more circumstantial than they have been.—I have now the power to assure you, my dear Madam, that Mr. Adams is in much better health, and spirits, than when he first arrived here—indeed we think that he has been improving in both respects, for some time past. We met him in church to day, at the Capitol, and brought him home with us to dinner. He staid all the afternoon and is just gone—Mr. Quincy has gone with him to accompany him half way. We cannot have the pleasure of seeing him as often as we anticipated—as we are placed at the very extremities of the City, from each other, I believe it is not less than four miles, from this, to Mr. Helen’s.
Your Son, my dear Madam, I presume keeps you fully informed of every thing relating to the affairs of the political world, which can be curious or interesting to you—The state of parties here, is “confusion, worse confounded”—Your view of the democratic majority, is indeed, for the honour of our country, too just a picture—but to be a perfect likeness, you ought to be on the spot, and draw from the life. Then, if you could rejoice in the degradation of your country, it would be indeed a triumph to you to contemplate the difference between the federal majority of former Administrations, and the one which Mr. Jefferson has selected from the American Nation!—But he is already suffering a righteous recompence for all his wicked devices, and evil deeds. Having succeeded in excluding all men of worth, probity, and talents from the councils of the nation—and in introducing such as he thought would serve well enough for tools to be applied by his master hand; he now finds them wholly incapable of defending him, or themselves, against the violent attacks of a counter revolutionary party. He has not a single man to oppose to Randolph, who carries every thing before him—and who seems determined to stop at nothing, short of the destruction of Mr. Jefferson, and his party—At the last trial of strength, Randolph gain’d a compleat victory, in getting a majority in favor of taking off the injunction of secrecy—a measure which was known to be entirely hostile to the wishes of Mr. Jefferson. The Administration, are certainly, in a very unpleasant situation—Their party dividing into opposite factions—their Treasury empty—and Randolph successful in throwing in their way every obstacle that the most ingenious malice can invent—
As for Randolph himself—as you justly observe—nothing that is good, or consistent can be expected from him He, undoubtedly, has his own personal objects in view, which are probably as wide from the true interests of his country, as are those of the Man he now persecutes—He is a true Virginian, incapable of an enlarged or liberal policy—and fit only for his present employment to be a “scourge for the fools back.”—During these contests between the ruling party—the little band of federalists have judged it most politic and expedient to keep aloof and let them fight it out—useing their influence on the best side, as the case might be; and in this way, have often held the ballance between them, and enjoyed the satisfaction of preventing evil—The nobler pleasure of producing good, is at present beyond their power—What is to be the future state of our country, is indeed a mystery—but from the prospect we already have, we can have no doubt that the event is mercifully conceal’d from our view—“For forward, tho’ we cannot see—we guess, and fear.”—My husband is so little delighted with his “initiation,” or the prospect it has given him of future gratification, that he is equally anxious with myself to return to the happy shelter of our home at Quincy—We have found from experience, how much more pleasant it is, “thro’ the loop-holes of retreat, to peep at such a world” than to be engaged in its bustle, and anoyed by a contact with its depravity, and vice.
This wilderness-city affords little to amuse, less to interest, and nothing to gratify us, who have been too long used to drink at the fountains of good-principles, society, literature and religion, to be satisfied, with these shallow streams, which mock the lip that approaches to taste them.
We look to the end of our banishment with an impatience which you, my dear Madam, can easily imagine—for I am sure of your sympathy in our feelings upon the subject of this most painful seperation from our children, and our friends—I am greatly obliged to you for your notice of my dear little babe—I have indeed no doubt of her being as tenderly regarded as I could wish, by the dear & valuable friend to whom I entrusted her—but yet every additional testimony of her health and well-being, is like “oil and balm” to my longing anxious heart.—We are very highly gratified, my dear Madam, by your kind expression of a wish to see us again at Quincy—Be assured that next to the happiness of folding our dear little ones in our arms, we anticipate the pleasure of returning to your neighbourhood, and the enjoyment of your society. Your worthy relations Judge & Mrs. Cranch present their best regards to you. Mrs. Cushing left this place many weeks ago. Mr. Q. unites with me in offering to you, and Mr. Adams, the assurance, of our sincere and affectionate attachment. I fervently hope, that the day is not far distant when I may again take you by the hand, and have the pleasure to see you and yours in the enjoyment of health—and to express my warm regard for / you.—

E S. Quincy—